DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al (US 2018/0043849) in view of Tamai et al (US 2003/0137285)

Re Claim 1; Ishibashi discloses power supply system comprising: a power supply device (B) disposed on a vehicle lower portion (in the engine bay) of a vehicle (1), (Fig 2); 
a power line (11) electrically coupled to the power supply device (b), wired inside a hollow coupling member (P) that couples a vehicle upper portion of the vehicle with the vehicle lower portion thereof, and configured to supply electric power from the power supply device to the vehicle upper portion; (Par. 0018; A part of the wire harness 10 is provided to a space in the inside of the pillar P.)
a power distributor (24) electrically coupled to the power line (11), 
an overhead console (20) disposed on the vehicle upper portion and on a front side in an advancing direction of the vehicle, and accommodates the power distributor (Fig. 1-3)

a first electric wire (wire coupled to E1) arranged in the overhead console and transmitting the electric power from the distributor (20) to the first load device (E1); and 
a second electric wire that transmits the electric power from the distributor 
(20) to a second load device (E2) that is outside the overhead console and is arranged on a ceiling of the vehicle, the second electric wire being arranged on the ceiling of the vehicle
Ishibashi does not disclose wherein the power distributor is electrically coupled to each of the first voltage converter and the second voltage converter and configured to distribute electric power to each of the first voltage converter and the second voltage converter, the electric power converted by the first voltage converter is supplied to the first load device, and the electric power converted by the second voltage converter is supplied to the second load device which is disposed on the vehicle upper portion and the first voltage converter supplies electric power to the first load device accommodated in the overhead console and the second voltage converter supplies electric power to the second load device that is outside the overhead console and is arranged on the ceiling of the vehicle
However Tamai discloses further comprising: wherein the power distributor (5) is electrically coupled to each of the first voltage converter (9) and the second voltage converter (10) and configured to distribute electric power to each of the first voltage converter and the second voltage converter, the electric power converted by the first voltage converter (9) is supplied to the first load device (14), and the electric power converted by the second voltage 
Furthermore Tamai discloses the first voltage converter (9, 10) supplies electric power to the first load device (12) accommodated in the console 7 and the second voltage converter (9, 10) supplies electric power to the second load device (17) that is outside the console (7) 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention placed the converter of Tamai inside the device of Ishibashi and couple the converters to the respective loads motivated by the desire to provide a study amount of power to the load in order for the load to operate effectively. 

Re Claim 3; Ishibashi in view of Tamai discloses wherein the first voltage converter generates an illumination power supply, and the second voltage converter generates a key-switch power supply. (23r2 is coupled to the E4 which is described as a lamp and converter 9 located within Tamai would be coupled to that load. Also 23r1 would be coupled to IG power source which includes a key switch would be coupled to 

Re Claim 4; Tamai discloses wherein the electric power converted by the first voltage converter is supplied to the second load device. (Fig. 1).

Re Claim 5; Tamai discloses wherein the electric power converted by the first voltage converter is supplied to the second load device. (Fig. 1).

Response to Arguments
4.	Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of reference does not disclose ‘an overhead console…accommodates…the first voltage converter…and the second converter,”. Specifically, Tamai does not disclose that the box 6b is an overhead console in the passenger compartment, this Tamai is silent with respect to supplying power to a load that is located inside an overhead console. 
However the examiner respectfully disagree. Ishibashi discloses a console having a ceiling module coupled to the ceiling of a vehicle. The console is used to provide power to multiple loads. For instance E1-EM. The loads E1-EM are coupled to a power distribution part 24 to which different voltages are provided to the different load. Par 0020 discloses that For example, the ceiling side controller 20 generates power sources corresponding to the respective equipment’s En to be controlled, based on the electric power. Although the equipment En arranged on the vehicle lower side AM2 may supply thereto the electric power from the ceiling side controller 20, it is desirable to supply the electric power via a controller arranged on the vehicle lower side AM2, such as the lower side controller 30 described below.
In order to provide power to different components corresponding to the type of equipment, a converter is required to either boost or buck the voltage supplied from the distribution bus 24. The examiner relied on Tamai to disclose or teach using a converter to provide the required amount of power to a load in a vehicle. 
This the combination of Ishibashi in view of Tamai discloses the claimed invention. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







07/23/2021
Primary Examiner, Art Unit 2836